 6:17-cv-00356-RAW-SPS Document 107 Filed in ED/OK on 12/26/19 Page 1 of 1



***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy
of all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
fees apply to all other users. To avoid later charges, download a copy of each document during this
first viewing.

                                      Tenth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was entered on 12/26/2019 at 10:29:00 AM MST and filed on 12/26/2019

Case Name:       Gray v. Ade, et al
Case Number: 19‐7059
Document(s):     Document(s)




Docket Text:
[10705239] Record on appeal filed. No. of Volumes: 4, Comments: Volumes I ‐ IV ‐ Pleadings. [19‐7059]
(DJD)

Notice will be electronically mailed to:

Mr. Darrell L. Moore: jrmpc@swbell.net, darrellmoore@jralphmoorepc.com


Notice will not be electronically mailed to the following as the Court does not have a valid email
address on file or the person has not consented to service via email. If appropriate, notice will be
delivered by other means to:

Mr. Frederick Rideout Gray, Jr.
Joseph Harp Correctional Center
P.O. Box 548
Lexington, OK 73051‐0548
